Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s after-final amendment which was received by the office on February 15, 2022. Claims 2-3 and 5-21 are currently pending. 

Claim Objections
In view of the claim amendment filed on 2/15/2022 clarifying the language of claim 15 the objections made against the claims in the office action of 12/14/2021 have been withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 2/15/2022 canceling claim 4 and clarifying the language of claim 20 the 112 rejections made against the claims in the office action of 12/14/2021 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryce Miller on March 8, 2022.
The application has been amended as follows:
Claims
Claim 7, lines 1-2: “wherein the control processor” was deleted, --wherein the at least one control processor-- was inserted. 
Claim 10, line 14: “delivering control signals” was deleted, -- delivering the control signal-- was inserted. 

Claim 21, line 14: “configured for delivering control signals” was deleted, --configured for delivering the control signal-- was inserted. 

Allowable Subject Matter
Claims 2-3 and 5-21 are allowable. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggests, within the context of the other claim elements, the combination of the claimed electrode arrangement that comprises at least three electrodes configured for implantation, at least two of the electrodes being stimulation electrodes and at least one of the electrodes being a counter electrode, at least a charge balancing circuit for compensation of hyperpolarization effects, which is configured for short circuiting the at least two stimulation electrodes directly with the counter electrode after the at least two stimulation electrodes and counter electrode are implanted, depending from a control signal, and a watch dog arranged for short-circuiting all of the stimulation electrodes with the counter electrode at once independently of the at least one control processor, respectively in combination with the other claim limitations. The closest prior art includes US 2008/0114405 to Palmer et al. (Palmer) (previously cited) which discloses a neurostimulation device that includes at least an electrode arrangement for delivering the at least DC electrical stimulation pulses to the brain or the spinal cord of a patient that is configured for implantation wherein the electrode arrangement comprises at least three electrodes on an electrode pad and a shorting system that includes circuitry for shorting at least two stimulation electrodes with a ground or reference but does not teach or suggests a watch dog arranged for short-circuiting all of the stimulation electrodes with the counter electrode at once independently of the at least one control processor. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JG/
Examiner, Art Unit 3792                                                                                                                                                                                             
/REX R HOLMES/Primary Examiner, Art Unit 3792